UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

NOV 09 2011

C|erk, U.S. District & Bankruptcy

JAMES LESTER ROUDABUSH’ JR" Courts for the District of Co|umb|a

Plaintiff,
Civil Action No. ll-l339

V.

SUPERIOR COURT OF BURLINGTON COUNTY, et al.,

§/§/§/\J§/\_/§/\_/§/

Defendants.

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the

Court would consider the plaintiff s complaint and application to proceed in forma pauperis,
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined 28 U.S.C. § l9l5. To date, plaintiff has not
submitted the required information. Accordingly, the Court will deny his application to proceed
in forma pauperis and will dismiss the complaint without prejudice

An Order accompanies this Memorandum Opinion.

¢>/// //zz//%

DATE: ///f/% l ( United States District judge